Exhibit 10.3

Execution Version

LICENSE AGREEMENT

THIS LICENSE AGREEMENT, including all Exhibits hereto (this “Agreement”), is
entered into and effective as of April 9, 2015 (the “Effective Date”), by and
among Enviva Holdings, LP, a Delaware limited partnership (“Licensor”), Enviva
Partners GP, LLC, a Delaware limited liability company, and Enviva Partners, LP,
a Delaware limited partnership (collectively, the “Licensees”). Licensor and the
Licensees are sometimes hereinafter referred to individually as a “Party” and
collectively as the “Parties.”

WHEREAS, Licensor and the Licensees have entered into that certain Contribution
Agreement dated April 9, 2015 (the “Contribution Agreement”);

WHEREAS, Licensor has certain rights in and to the names and marks listed on
Exhibit A hereto (such marks, singularly and collectively, are referred to as
the “Marks”);

WHEREAS, the Licensees wish to engage in the business of the utility-grade wood
pellet supply business (the “Business”) transferred to them in the Contribution
Agreement and desire to obtain a nonexclusive, royalty-free license to use the
Marks in connection with the Business (the “Licensed Uses”), and Licensor is
willing to permit such use by the Licensees, subject to the terms of this
Agreement; and

WHEREAS, Licensor also has certain ownership rights in and to certain
unregistered intellectual property (other than trademarks, service marks and
other source identifiers) that Licensor has used in the Business (collectively
the “Licensed Intellectual Property”);

NOW, THEREFORE, in consideration of the mutual agreements and promises expressed
in this Agreement, and other good and valuable consideration, the receipt,
sufficiency and adequacy of which are hereby acknowledged, the parties have
agreed as follows:

1. License Grant. Subject to the terms and conditions of this Agreement,
Licensor grants to each of the Licensees, who hereby accept: (a) a nonexclusive
and nontransferable right and license to use the Marks solely in connection with
the Licensed Uses; and (b) a nonexclusive and nontransferable right and license
to use, copy, prepare derivative works, and modify the Licensed Intellectual
Property for internal use in connection with the Business conducted by the
Licensees. Except for such license, all other rights are hereby reserved to
Licensor. The Licensees shall not sell, lease, transfer, or otherwise distribute
any items bearing or provide any services in connection with the Marks except
Licensed Uses. From the Effective Date, the Licensees shall not register any
domain name containing any of the Marks or any portion or derivative thereof or
any term confusingly similar thereto.

2. Use of the Marks. All uses of and references to the Marks by the Licensees
shall conform with such instructions therefor as Licensor from time to time may
provide the Licensees. As soon as reasonably practicable after any request
therefor made by Licensor, the Licensees shall place the following notice (or
such other notice as Licensor may reasonably request) in a prominent place on
each of the Licensed Uses and, if the Licensed Uses include services, on each
copy of any promotional or advertising materials or media which contain, embody,
or mention the Marks:

 

  ™/® ENVIVA HOLDINGS, LP

As to those Marks which have been registered in the U.S.A., the Licensees shall
use the “®” symbol. Otherwise, the Licensees shall use the symbol “™”.

 

1



--------------------------------------------------------------------------------

3. Ownership. The Marks and the Licensed Intellectual Property, and all rights
relating thereto, shall remain the sole and exclusive property of Licensor. All
uses of the Marks, and all promotional, advertising, and packaging materials
used in connection with the Licensed Uses, by the Licensees, their subsidiaries,
officers, agents, servants, employees (including employees of affiliates of
Licensor performing services for the Licensees under a services or similar
agreement), and representatives shall be in accordance with the standards of
quality as shall be set by Licensor from time to time and all such uses shall
inure solely to the benefit of Licensor. Nothing in this Agreement or otherwise
shall give the Licensees or others any right, title, or interest whatsoever in
and to the Marks and the Licensed Intellectual Property other than the rights
expressly granted hereunder. The Licensees agree that they shall not attack or
dispute Licensor’s title or rights in and to the Marks and the Licensed
Intellectual Property or the validity thereof.

4. Use by Others. Licensor, and its other licensees, shall have the right to use
the Marks simultaneously with the use of the Marks by the Licensees. Licensor
does not warrant or represent that the Licensees will have the sole and
exclusive right to use the Marks. Licensor is not obliged to indemnify or
reimburse the Licensees for any expenses by the Licensees in connection with the
Licensees’ use of the Marks.

5. Modifications. The Licensees recognize and agree that from time to time,
Licensor may change or modify the Marks. The Licensees agree that they shall
accept and promptly use such changes and modifications as if they were a part of
this Agreement at the time of the execution hereof, and to make any and all
expenditures that such changes or modifications may require. The Licensees shall
not modify or alter the Marks and shall not use the Marks in connection or
combination with any other trademark or service mark without the prior written
approval of Licensor. The Licensees may not use the Marks on any new products,
goods, promotional materials, or any other items without first submitting two
(2) actual specimens of same to Licensor and obtaining Licensor’s prior written
consent to such proposed usage, which consent shall be deemed given unless
Licensor notifies Licensee otherwise within five business days of Licensees’
submission of such specimens.

6. Quality Control. The quality of the Licensed Uses, as well as the quality of
all promotional and advertising materials using the Marks, shall meet or exceed
the quality of the corresponding goods, services, and promotional and
advertising materials of Licensor prior to the Effective Date. The Licensees
shall cooperate with Licensor in facilitating Licensor’s control of the nature
and quality of the Licensed Uses, and all promotional, advertising, and
packaging materials therefor, and to permit the reasonable inspection of the
Licensees’ operations, and to supply Licensor with specimens of use of the Marks
promptly upon Licensor’s request therefor. The Licensees shall sell only those
Licensed Uses which have been previously authorized by Licensor and which meet
or exceed Licensor’s quality standards.

7. Protection of the Marks. The Licensees shall cooperate with Licensor in
connection with efforts to protect the Marks. The Licensees shall promptly
comply with Licensor’s reasonable requests for information, specimens of usage,
and the like, and shall promptly execute such lawful instruments as Licensor may
reasonably request. In the event of any actual or suspected infringement or
piracy of any aspect of the Marks, the Licensees shall immediately report the
same to Licensor in writing. Licensor shall have the sole and exclusive right to
institute any claim, demand, or cause of action with respect to any such
suspected or actual infringement or piracy. Licensor shall have no obligation or
duty, however, to institute any such claim, demand, or cause of action. The
Licensees shall furnish Licensor full cooperation in connection with any such
claim, demand, or cause of action. If requested by Licensor to do so, either or
both of the Licensees shall join as a party to or shall file in their own name
such claim to, demand, or cause of action and, in such situations, shall be
entitled to recover any damages suffered by the Licensees as a result of such
infringement or piracy.

 

2



--------------------------------------------------------------------------------

8. Confidentiality.

(a) The Licensees shall maintain the Licensor’s Confidential Information in
confidence and not disclose the same to any third party nor use the same, except
as authorized by Licensor in writing or as expressly permitted in this
Section 8. The Licensees further agree to take the same care with the Licensor’s
Confidential Information as they do with their own, but in no event less than a
reasonable degree of care. Excepted from these obligations of confidence and
non-use is that information which: (i) is available, or becomes available, to
the general public without fault of the Licensees; (ii) was in the possession of
the Licensees on a non-confidential basis prior to receipt of the same from
Licensor; (iii) is obtained by the Licensees without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
Licensees’ knowledge, is under no obligation of confidentiality to Licensor; or
(iv) is independently developed by the Licensees without reference to or use of
Licensor’s Confidential Information. For the purpose of this Section 8(a), a
specific item of Confidential Information shall not be deemed to be within the
foregoing exceptions merely because it is embraced by, or underlies, more
general information in the public domain or in the possession of the receiving
Party.

(b) Notwithstanding Section 8(a), if either of the Licensees becomes legally
compelled to disclose, or is required to disclose by the listing standards of
the New York Stock Exchange, any of the Licensor’s Confidential Information,
such Licensee shall promptly advise Licensor of such requirement to disclose
Confidential Information, in order that, where possible, Licensor may seek a
protective order or such other remedy as the Licensor may consider appropriate
in the circumstances. The applicable Licensee shall disclose only that portion
of Licensor’s Confidential Information that it is required to disclose.

(c) The Licensees will limit access to the Confidential Information of Licensor
to those employees (including employees of affiliates of Licensor performing
services for the Licensees under a services or similar agreement) and
contractors that have a need to know such information in order for the Licensees
to exercise or perform their rights and obligations under this Agreement (the
“Licensee Personnel”). The Licensee Personnel who have access to any
Confidential Information of Licensor will be made aware of the confidentiality
provision of this Agreement, and will be required to abide by the terms thereof.
Any third party contractors that are given access to Confidential Information of
a disclosing Party pursuant to the terms hereof shall be required to sign a
written agreement pursuant to which such Licensee Personnel agree to be bound by
the provisions of this Agreement, which written agreement will expressly state
that it is enforceable against such Licensee Personnel by Licensor.

9. Independent Contractor Relationship. Each Licensee hereby certifies that it
is an independent contractor and not the agent or legal representative of
Licensor and that any representation made or agreement executed by such Licensee
shall be such Licensee’s sole responsibility. Each Licensee shall conduct its
business for the promotion and provision of services and uses within the
Licensed Uses as a principal solely for its own account and at its own expense
and risk. Each Licensee shall be solely responsible for all commitments incurred
or assumed by it during the term of this Agreement or thereafter, and Licensor
shall not be held responsible in any manner therefor, irrespective of any
suggestion or recommendation with respect thereto by Licensor or its employees
or representatives. Each Licensee represents that it will not act or represent
itself directly or by implication as an agent for Licensor and will not attempt
to create any obligation, or make any representation, on behalf of or in the
name of Licensor. Each Licensee further shall not have authority to and shall
not appoint any licensee, associate licensee or sublicensee of the Marks without
the prior written approval of an authorized officer of Licensor. All financial
and other obligations associated with each Licensee’s business are and will
remain the sole responsibility of such Licensee. Because Licensor and the
Licensees are independent contractors, nothing contained in this Agreement shall
be construed to (i) give any Party the power to direct or control the activities
of the other; (ii) constitute the Parties as principal and agent, partners,
joint

 

3



--------------------------------------------------------------------------------

venturers, or co-owners or otherwise as participants in a joint undertaking; or
(iii) allow either Licensee to create or assume any obligation on behalf of
Licensor for any purpose whatsoever. THIS IS NOT A FRANCHISE (OR BUSINESS
OPPORTUNITY) RELATIONSHIP.

10. Protection of Goodwill. Each Licensee at all times shall use its best
efforts to act and operate in a manner consistent with good business ethics, and
in a manner that will reflect favorably on the Licensed Uses and on the goodwill
and reputation of Licensor and the Marks. Each Licensee’s best efforts shall
include at a bare minimum, but are not limited to, the prompt performance of all
of its obligations under this Agreement. Each Licensee at all times shall
refrain from engaging in any illegal, unethical, unfair or deceptive practices,
whether with respect to the Licensed Uses or otherwise. Licensor may immediately
terminate this Agreement if either Licensee does anything which in Licensor’s
opinion may tarnish or diminish the goodwill associated with the Marks and/or
the goodwill or reputation of Licensor.

11. Taxes. Each Licensee shall pay all license fees, sales, use, occupation,
personal property, transportation and excise taxes and any other fees,
assessments or taxes which may be assessed or levied by any national, state or
local government and any departments and subdivisions thereof, on or against any
of the Licensed Uses or in connection with this Agreement and/or the Licensees’
business.

12. Disclaimers; Limits of Liability. LICENSOR MAKES NO WARRANTIES, EXPRESS OR
IMPLIED, AND EXPRESSLY EXCLUDES AND DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, THAT MIGHT OTHERWISE ARISE INCLUDING THE IMPLIED WARRANTIES OF
(1) MERCHANTABILITY; AND (2) FITNESS FOR A PARTICULAR PURPOSE; AND (3) THAT THE
LICENSED USES AND/OR EACH LICENSEE’S USE OF THE MARKS ARE FREE FROM INFRINGEMENT
OF PATENTS, COPYRIGHTS, TRADEMARKS, OR PROPRIETARY RIGHTS OF THIRD PARTIES. NO
REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE TO THE LICENSEES AS TO THEIR
EARNINGS, SUCCESS, REVENUES, PROFITS OR LOSSES PURSUANT TO THIS AGREEMENT AND
LICENSOR HEREBY EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AS TO ANY EARNINGS, SUCCESS, REVENUES, PROFIT, LOSS, OR FAILURE OF THE
LICENSEES HEREUNDER. LICENSOR’S ENTIRE LIABILITY AND EACH LICENSEE’S SOLE AND
EXCLUSIVE REMEDY FOR DAMAGES FROM ANY CAUSE WHATSOEVER, WHETHER SOUNDING IN
CONTRACT, TORT, UNDER STATUTE, OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY
NONPERFORMANCE OR MISREPRESENTATION) SHALL BE LIMITED TO THE AGGREGATE SUM OF
U.S. $10,000. IN NO EVENT WILL LICENSOR BE LIABLE FOR (i) ANY DAMAGES CAUSED, IN
WHOLE OR PART, BY LICENSEE, OR FOR (ii) ANY LOST REVENUES, LOST PROFITS, LOST
SAVINGS OR OTHER INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES INCURRED
BY ANY PERSON EVEN IF LICENSOR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES OR CLAIMS.

13. Term and Termination. Unless previously terminated as provided for herein,
this Agreement shall remain in full force and effect until 20 years from the
Effective Date. Licensor may terminate this Agreement upon one (1) year written
notice to the Licensees, with the license to terminate at the end of such year,
and either party may terminate this Agreement in the event of a material breach
by the other upon fifteen (15) days prior written notice thereof to the other,
with the license to terminate at the end of such fifteen (15) days.

14. Post-Terminations Rights/Duties. Upon termination of this Agreement, each
Licensee shall promptly cease all use of the Marks and shall not thereafter
adopt or use in any manner any name, trademark, service mark, logo, device, or
the like which is or may be confusingly similar to the Marks.

 

4



--------------------------------------------------------------------------------

Licensor shall have no responsibility to reimburse the Licensees for any costs
or expenses in connection with relabeling or removing the Marks in use by the
Licensees or with respect to any Licensed Uses remaining in Licensees’ inventory
at the date this Agreement is terminated and shall have no liability to the
Licensees for such inventory. Upon the termination hereof, each Licensee shall
destroy or sell to Licensor at Licensor’s option all materials in such
Licensee’s possession, custody, or control which bear the Marks. Neither
Licensor nor the Licensees shall by reason of the termination or nonrenewal of
this Agreement be liable to the other for compensation, reimbursement or damages
on account of the loss of prospective profits, or anticipated sales or on
account of expenditures, investments, leases, property improvements or
commitments. Upon termination of this Agreement, the Licensees shall thereafter
refrain from operating or doing business under any name or in any manner that
might tend to give the general public the impression that the license granted
pursuant to this Agreement is still in force or that the Licensees are in any
way connected or affiliated with or sponsored by Licensor. In addition, upon
written request by Licensor, all of Licensor’s Confidential Information in
whatever form shall be returned to Licensor upon termination of this Agreement,
without the Licensees retaining copies thereof except that one copy of all such
Confidential Information may be retained by the Licensees’ legal department
solely to the extent that the Licensees are required to keep a copy of such
Confidential Information pursuant to applicable law. The provisions of Sections
3, 10, 11, 13, 14, 15, and 19 shall survive the termination or expiration of
this Agreement.

15. Indemnity. The Licensees, jointly and severally, shall be solely responsible
for and shall defend, indemnify, and hold Licensor harmless from and against any
and all claims or causes of action whatsoever, and any and all liabilities and
every loss, cost, and expense, including the cost of investigating the claim and
reasonable attorneys’ fees incurred by Licensor, brought by the Licensees’
employees (including employees of affiliates of Licensor performing services for
the Licensees under a services or similar agreement), agents, subcontractors,
sublicensees, and representatives, or any other third party, caused by, arising
out of, or relating to the exercise or practice of the rights granted hereunder
by Licensor to the Licensees. This contractual obligation of indemnification
shall extend to and cover the manufacture, use, sale, lease, rental or other
providing or marketing of any Licensed Uses and any other goods or services in
connection with which the Licensees have used the Marks. This contractual
obligation of indemnification shall extend in favor of the officers, employees,
agents, and representatives of Licensor. This contractual obligation of
indemnification shall include claims, demands, or causes of action on account of
any death or bodily injury to person or injury to property or economic loss.
THIS CONTRACTUAL OBLIGATION OF INDEMNIFICATION SHALL INCLUDE CLAIMS, DEMANDS, OR
CAUSES OF ACTION ALLEGING SOLE OR CONCURRENT NEGLIGENCE OR OTHER FAULT ON THE
PART OF LICENSOR.

16. Amendment; Waiver; Modification. No amendment, modification or waiver of any
provision of this Agreement and no consent to any departure therefrom, shall be
effective unless in writing and signed by duly authorized representatives of
each party. No notice to or demand on the Licensees shall entitle them to any
other or further notice or demand in similar or other circumstances. No failure
or delay on the part of Licensor in exercising any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.

17. Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors and assigns, except that each
Licensee shall not grant any sublicenses or assign, delegate or otherwise
transfer its rights or obligations hereunder or any interest herein (including
any assignment or transfer occurring by operation of law) without the prior
written consent of Licensor. Notwithstanding the foregoing or anything to the
contrary in this Agreement, each Licensee may (a) sublicense the licenses
granted pursuant to Section 1(i) to such Licensee’s subsidiaries,

 

5



--------------------------------------------------------------------------------

(ii) to any other affiliates of such Licensee who are guarantors under any loan
facility of such Licensee, and/or (iii) to such Licensee’s lenders or other
financing sources at such times as such lenders or other financing sources are
entitled under the relevant loan and/or security documentation to exercise
rights and remedies thereunder during an event of default, and (b) assign or
otherwise transfer (including by way of a pledge) to such Licensee’s lenders or
other financing sources any or all of such Licensee’s rights hereunder or
interest herein as collateral security, which, for the avoidance of doubt,
includes an assignment or other transfer to such lenders or other financing
sources and subsequent assignment or other transfer by such lenders or other
financing sources to enable such lenders and financing sources to exercise their
rights and remedies under the relevant loan and/or security documentation during
an event of default. Licensor may freely assign or transfer any or all of its
rights, obligations, or interest herein.

18. Compliance with Laws. Each Licensee shall, at all times hereunder, comply
with any and all applicable laws, including without limitation all applicable
export and import laws and regulations, with respect to the use of the Marks.

19. Notices. All notices, communications and deliveries under this Agreement
will be made in writing signed by or on behalf of the Party making the same,
will specify the Section of this Agreement pursuant to which it is given or
being made, and will be delivered personally or by facsimile transmission or
sent by registered or certified mail (return receipt requested) or by nationally
recognized overnight courier (with evidence of delivery and postage and other
fees prepaid) as follows:

if to Licensor:

Enviva Holdings, LP

7200 Wisconsin Ave, Suite 1000

Bethesda, MD 20814

Attention:

Facsimile:

General Counsel

(240) 482-3774

Electronic Mail: William.Schmidt@envivabiomass.com

if to either Licensee:

Enviva Partners GP, LLC

7200 Wisconsin Ave, Suite 1000

Bethesda, MD 20814

Attention:

Facsimile:

General Counsel

(240) 482-3774

Electronic Mail: William.Schmidt@envivabiomass.com

or to such other representative or at such other address or facsimile number of
a Party as such Party may furnish to the other Parties in writing. Any such
notice, communication or delivery will be deemed given or made upon the date of
receipt by the applicable Party.

20. Choice of Law. This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of New York, excluding any choice of
law rules which may direct the application of the laws of another jurisdiction.

21. Consent to Jurisdiction, Etc.; Waiver of Jury Trial. Each of the Parties
hereby irrevocably consents and agrees that any dispute arising out of or
relating to this Agreement or any related document shall exclusively be brought
in the courts of the State of New York, in New York County or the

 

6



--------------------------------------------------------------------------------

federal courts located in the Southern District of the State of New York. The
Parties agree that, after such a dispute is before a court as specified in this
Section 21 and during the pendency of such dispute before such court, all
actions with respect to such dispute, including any counterclaim, cross-claim or
interpleader, shall be subject to the exclusive jurisdiction of such court. Each
of the Parties hereby waives, and agrees not to assert, as a defense in any
legal dispute, that it is not subject thereto or that such dispute may not be
brought or is not maintainable in such court or that its property is exempt or
immune from execution, that the dispute is brought in an inconvenient forum or
that the venue of the dispute is improper. Each Party agrees that a final
judgment in any dispute described in this Section 21 after the expiration of any
period permitted for appeal and subject to any stay during appeal shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by laws. THE PARTIES HEREBY WAIVE IRREVOCABLY ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY DOCUMENT CONTEMPLATED HEREIN OR
OTHERWISE RELATED HERETO.

22. Reformation; Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction will, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by law, the Parties waive any provision of law which renders any such
provision prohibited or unenforceable in any respect.

23. Force Majeure. Licensor shall not be responsible for any delay or failure in
performance hereunder due to fire, flood, or other natural catastrophe, Act of
God, governmental action, war or civil disturbance, strike, manufacturer’s or
supplier’s nondelivery or any other cause beyond Licensor’s reasonable control,
whether similar or dissimilar to any of the foregoing.

24. Sole and Entire Agreement. Each of the parties hereto agrees that there are
no other agreements, understandings, or representations, oral or written, other
than as set forth herein, that this Agreement supersedes and replaces any and
all prior and contemporaneous agreements, understandings, representations,
statements, or other communications, relating to the subject matter hereof, and
that each Party is not relying on any prior understanding or representation,
oral or written, that is not included or reflected in this Agreement. The
parties hereto further agree that this Agreement constitutes the sole and entire
agreement between the parties relating to the subject matter hereof.

25. No Third-Party Beneficiaries. Subject to Section 17, nothing expressed or
implied in this Agreement is intended, or will be construed, to confer upon or
give any Person other than the Parties, and their successors or permitted
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, or result in such Person being deemed a third party beneficiary
of this Agreement.

26. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument. The delivery of an executed counterpart copy of this Agreement by
facsimile or electronic transmission in PDF format shall be deemed to be the
equivalent of delivery of the originally executed copy thereof.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

LICENSOR: ENVIVA HOLDINGS, LP By: Enviva Holdings GP, LLC, as its sole general
partner By:

/s/ William H. Schmidt, Jr.

Name: William H. Schmidt, Jr. Title: Executive Vice President, General Counsel
and Secretary LICENSEES: ENVIVA PARTNERS GP, LLC By:

/s/ William H. Schmidt, Jr.

Name: William H. Schmidt, Jr. Title: Executive Vice President, General Counsel
and Secretary ENVIVA PARTNERS, LP By: Enviva Partners GP, LLC, as its sole
general partner By:

/s/ William H. Schmidt, Jr.

Name: William H. Schmidt, Jr. Title: Executive Vice President, General Counsel
and Secretary

SIGNATURE PAGE TO

LICENSE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A TO LICENSE AGREEMENT

The “Marks” consist of the following:

1. The following registration:

 

Mark

   U.S. Registration/Serial No.     

Enviva

   77949816   

Enviva Pellets

   77949619   

Enviva Materials

   77949693   

Enviva

   85183818   

2. Common law rights in and to “ENVIVA”, “ENVIVA PELLETS”, “ENVIVA MATERIALS”
and the following logos:

 

LOGO [g919919ex10_3pg09.jpg]